appellant failed to demonstrate any detrimental error to cumulate. Our
                   review of the record reveals that the district court's factual findings are
                   supported by substantial evidence and are not clearly wrong, and
                   appellant has not demonstrated that the district court erred as a matter of
                   law. See Strickland v. Washington, 466 U.S. 668, 687 (1984) (establishing
                   two-part test for ineffective assistance of counsel); Kirksey v. State, 112
                   Nev. 980, 987, 923 P.2d 1102, 1107 (1996) (adopting the test in
                   Strickland); see also Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33
                   (2004) (petitioner must prove the facts underlying his claims of ineffective-
                   assistance by a preponderance of the evidence). Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.'




                                           Hardesty




                   Douglas
                                 r_
                                  .4 j.
                                      t




                   cc:   Hon. Carolyn Ellsworth, District Judge
                         Nguyen & Lay
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk


                         3-The fast track statement does not comply with the formatting
                   requirements of NRAP 3C(h)(1) and NRAP 32(a)(4) because it is not
                   paginated. We caution respondent's counsel that failure to comply with
                   the applicable rules when filing briefs in this court may result in the
                   imposition of sanctions. See NRAP 3C(n).


SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1947A 7s0944